DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 11/23/2020, Applicant, on 05/07/2021.
Status of Claims
Claims 1and 16 are currently amended. 
Claims 2-15 and 17-24 are originals. 
Claims 1-24 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments – Claim objection
The arguments have been fully considered and found to be persuasive.
Accordingly, the Examiner withdraws the objection to claim 14 in the present office action.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 8 “Independent claims 1 and 16 have been amended to include elements that are significantly more than the abstract idea and do not recite at a high-level granularity the additional elements. Applicants respectfully disagree that there is no indication that the combination of elements improve the functioning of a computer or improve any other technology. Specifically, the combination of the elements allow "[A]ctions may be taken by the plurality of human resources at the same time with the request also being simultaneously updated with these actions" which, contrary to the prior art, "[a]s opposed to an escalation methodology, a collaborate effort results." [see at least paragraphs 0025 and 0028]. As such, Applicants respectfully request the rejection be withdrawn”
The examiner respectfully disagrees.
“the combination of the elements allow "[A]ctions may be taken by the plurality of human resources at the same time with the request also being simultaneously updated with these actions" which, contrary to the prior art, "[a]s opposed to an escalation methodology, a collaborate effort results” wherein allow action does not mean any action is practically taken. Further, the Examiner does not agree with “opposed to an escalation methodology” as a technical improvement. This is a business improvement. 

Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 9 “Specifically, Hinton teaches an escalation method (see at least Fig 5; col 6, lns 57-58 "This type of workflow escalation...."; col 7, lns 21-24). Col 9, beginning at line 15 specifically describes an escalation scenario in detail. Additionally, lns 24-30 state that "...after escalation, a work item exists in parallel for both resources and required action by either resource will remove both work items from their respective work item lists. That is, action by Dr. Cross on the newly generated, escalated work item will remove the parallel work item from Dr. Blake's list of work items requiring action and vice versa..." This teaches away from the instant application in that it is specifically mentioned in paragraph [0028] that "[a]s opposed to an escalation methodology, a collaborate effort results." Paragraph [0028] also states, conversely to Hinton, that "[A]ctions may be taken by the plurality of human resources at the same time with the request also being simultaneously updated with these actions". Independent claims 1 and 16 have been amended to clarify these differences, specifically with the limitation: 
"concurrently performing, by the plurality of human resources, state change actions to the 
work item at the same time with the request simultaneously updated with the state change actions and a timestamp". 
Independent claims 1 and 16 are patentably distinguishable from Hinton and thus also 

The examiner respectfully disagrees.
The Examiner would like to point applicant to column 6 lines 44 to 56 “Alternatively, if, in the above-described scenario, the physician does not take action on the work item within a predefined period of time (e.g., thirty minutes), the physician's item of work may be automatically escalated by the system, resulting in a new, parallel work item being created for the physician's supervisor indicating that action still needs to be taken with regard to the received test result. (Note that in the currently described embodiment, a new work item may be generated for the physician as well, the two work items existing in parallel until action it taken on at least one of them, as more fully described below.) In this case, the workflow context for the supervisor's item of work may show a past workflow state indicating the inaction by the physician. This type of workflow escalation is more fully described below with reference to FIG. 5” emphasis added, “the two work items existing in parallel until action it taken on at least one of them” wherein an action is taken on at least one of them means the work item can exist in parallel where more than one action can be taken. This is equivalent to concurrently processing a work item.
As a result, the Examiner maintains the rejection of the pending claims under 35 USC § 103.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 16 recite the limitation “entering the work item into the system if it has been determined that there is availability of qualified human resources based on the time dimension attributes for handling the work item, otherwise returning the work item to the first party for collection of additional information related to the work item” which renders the claim indefinite because the claim recites “wherein the intelligent process automation module collects information”. The automation module collects information not the first party. 
Claims 2-15 and 17-24 depend from claim 1 and 16 and do not cure the noted deficiency.  Therefore, they are also rejected under 112(b).

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-24 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
Claims 1-24 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of concurrently processing a work item by changing the 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “concurrently performing, by the plurality of human resources, state change actions to the work item at the same time with the request simultaneously updated with the state change actions and a timestamp;  comparing a last modified record timestamp for each of the plurality of human resources on the work item to a last known modified timestamp of a server for the state change action, wherein, if the values do not match, and updating the work item with the action until the work item has been handled”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Certain Method of Organizing Human Activities grouping, and specifically, advertising, marketing or sales activities or behaviors, and business relations. 
As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 16 recite substantially similar limitations to those presented with respect to claim 1. As a result, claim 16 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-15 and 17-24 recite certain methods of organizing human activity because the claimed elements describe a process of investigating human resources availability and multiple views of the work item. As a result, claims 2-15 and 17-24 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “submitting, by a first party, a work item for scheduling with the plurality of human 
As noted above, claim 16 recite substantially similar limitations to those recited with respect to claim 1. Although claim 16 further recites “a system for non-linear routing for handling of work items the system comprising:  a processor, comprising an intelligent process automation module to which a work item for scheduling with the plurality of human resources is submitted by a first party through a user interface; and, a memory in communication with the processor, the memory storing instructions that, when executed by the processor, causes the processor to”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-15 and 17-24 include additional elements beyond those recited by independent claims 1 and 16. Claims 6 and 19 include “wherein the availability of the plurality of human resources is pulled from the personal information manager systems of the human resources” which is an extra solution activity, Claims 7 and 21 include “wherein the view list of a plurality of work items is periodically refreshed”, and Claim 14 includes “wherein the acceptance of a work item triggers an action item by the system”. Those additional elements in claims 7, 14, and 21 are generally linking the abstract idea to a specific technology environment. As a result, claims 2-15 and 17-24 do not include additional elements that integrate the abstract idea into a 
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “submitting, by a first party, a work item for scheduling with the plurality of human resources to a processor comprising an intelligent process automation module, wherein the intelligent process automation module collects information related to the work item and determines the availability of qualified human resources from the plurality of human resources, wherein the information collected comprises time dimension attributes for the work item; entering the work item into the system if it has been determined that there is availability of qualified human resources based on the time dimension attributes for handling the work item, otherwise returning the work item to the first party for collection of additional information related to the work item; notifying the plurality of human resources that a work item has been entered into the system;”, “by the intelligent process automation module,”, and “alert the human resource and force a re-evaluation of the requested state change;”. The step of the step of “submitting, by a first party, a work item for scheduling with the plurality of human resources to a processor comprising an intelligent process automation module, wherein the intelligent process automation module collects information related to the work item and determines the availability of qualified human resources from the plurality of human resources, wherein the information collected comprises time dimension attributes for the work item; entering the work item into the system if it has been determined that there is availability of qualified human resources based on the time dimension attributes for handling the work item, otherwise returning the work item to the first party for collection of additional information related to the work item; notifying the 
As noted above, claim 16 recite substantially similar limitations to those recited with respect to claim 1. Although claim 16 further recites “a system for non-linear routing for handling of work items the system comprising:  a processor, comprising an intelligent process automation module to which a work item for scheduling with the plurality of human resources is submitted by a first party through a user interface; and, a memory in communication with the processor, the memory storing instructions that, when executed by the processor, causes the processor to”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 16 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-15 and 17-24 include additional elements beyond those recited by independent claims 1 and 16. Claims 6 and 19 include “wherein the availability of the plurality of human resources is pulled from the personal information manager systems of the human resources” Claims 7 and 21 include “wherein the view list of a plurality of work items is periodically

Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1, 2, 7-10, 16-17, and 20-23 are rejected under 35 U.S.C. 103 as being un-patentable over Hinton et al. (US 8768741 B1) in view of Wolthuis et al. (US 20150264180 A1) and in further view of Zhang (US 20170068735 A1).
Regarding claim 1, Hinton teaches A method for non-linear routing of work items, wherein a plurality of human resources are capable of concurrently processing the work items in a system across a network in an enterprise setting, the method comprising: [Hinton, claim 1, Hinton teaches “A method in a healthcare computing environment for displaying at least one clinical item of work in a workflow context associated with a plurality of resources, the method comprising”. In addition, claim 1 teaches “generating, utilizing one or more computing devices, an escalated third resource-specific clinical item of work for a third resource requiring a third action by the third resource, in parallel with a fourth resource-specific clinical item of work for the first resource requiring a fourth action by the first resource” wherein nonlinear routing and concurrent processing of a work item. Further, figure 1 of Hinton shows a network system] submitting, by a first party through a user interface, a work item for scheduling with the plurality of human resources to a processor comprising an intelligent process automation module; [Hinton, claim 1, Hinton teaches “displaying, in a healthcare computing environment, at least one clinical item of work in a workflow context associated with a particular resource, the method comprising: receiving information requiring an action; generating a first resource-specific item of work for the first resource requiring a first action by the first resource” wherein submitting a work item. In addition, column 5 lines 33-38 teaches “In operation, a user may enter commands and information into the control server 22 or convey the commands and information to the wherein the intelligent process automation module collects information related to the work item [Hinton, claim 5 Hinton teaches “The non-transitory computer-storage media of claim 4, wherein the displayed standard workflow context includes an identity of the first and second resources and a status of the information requiring the action as it pertains to the plurality of healthcare resources” wherein displayed standard workflow context includes an identity of the first and second resources and a status of the information requiring the action is equivalent to collecting information about a work item] and determines the availability of qualified human resources from the plurality of human resources; [Hinton, column 7 lines 36-38, Hinton teaches “Thus, the workflow context may be determined by a number of factors including, by way of example only…and an availability of one or more resources who may be associated with the item of work in question”] wherein the information collected comprises time dimension attributes for the work item; [Hinton, claim 14, Hinton teaches “wherein when a resource-specific item of work requiring an action is generated and the action is not completed within the allowed 

Hinton does not teach, however, Wolthuis teaches entering the work item into the system if it has been determined that there is availability of qualified human resources based on the time dimension attributes for handling the work item, otherwise returning the work item to the first party for collection of additional information related to the work item; [Wolthuis, para. 0052, Wolthuis teaches “In some cases, a worker may be unable to complete or fully fulfill the work item. The worker endpoint could be configured to enable a work item to be returned or re-entered in the system to be redistributed. In one variation, the work item could be programmatically added as a new work item preferably with attributes to indicate how to better distribute the work to a more qualified worker” wherein entering a work item and returning a work item based on attributes for handling the work item to be redistributed]
Hinton teaches displaying an item of work in a workflow context associated with a particular resource or list of available resources and Wolthuis teaches Systems and methods for a work distribution service. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hinton to incorporate the teaching of Wolthuis by processing or returning work item based on resource availability.  The motivation to combine Hinton with Wolthuis has the advantage where the the work item may be re-entered (e.g., with the same work item), wherein the method automatically weights the prioritization of distributing the work item to a qualified worker [Wolthuis, para. 0052]
notifying the plurality of human resources that a work item has been entered into the system; [Hinton, claim 1, Hinton teaches “Upon receipt of the test result, a plurality of work items are likely to be generated and/or created notifying one or more resources that action is needed and the appropriate course of action in view of the received result is to be determined” wherein notifying human resources a work item is entered] concurrently performing, by the plurality of human resources, state change actions to the work item, at the same time with the request simultaneously updated with the state change actions and a timestamp; [Hinton, claim 1, Hinton teaches “generating, utilizing one or more computing devices, an escalated third resource-specific clinical item of work for a third resource requiring a third action by the third resource, in parallel with a fourth resource-specific clinical item of work for the first resource requiring a fourth action by the first resource; displaying in parallel the escalated third resource-specific clinical item of work in the workflow context of the determined standard workflow including an escalated third current workflow state of the escalated third resource-specific clinical item of work and at least one of an escalated third past workflow state and an escalated third potential future workflow state of the escalated third resource-specific clinical item of work” concurrent human resources actions on a work item wherein the “displaying in parallel the escalated third resource-specific clinical item of work in the workflow context of the determined standard workflow including an escalated third current workflow state” is equivalent updated state change] 
Hinton in view of Wolthuis does not teach, however, Zhang teaches comparing, by the intelligent process automation module, a last modified record timestamp for each of the plurality of human resources on the work item to a last known modified timestamp of a server for the state change action, wherein, if the values do not match, alert the human resource and force a re-evaluation of the requested state change; [Zhang, para. 0013, Zhang teaches “when the crawling end fails to complete data crawl, and the task monitoring module has not received the information about completion of the task, using a task-monitoring thread to perform traversal on the data of the task, to compare the timestamp data of the distribution of the task and a present timestamp of the system, and to re-push the task that has not provided feedback to a crawl sequence of the controlling end, thereby returning to Step (2) until the required data crawl is completed” emphasis added, comparing timestamp data of a task to a system timestamp and re-evaluating the task based on comparison] and updating the work item with the action until the work item has been handled [Zhang, para. 0013, Zhang teaches “re-push the task that has not provided feedback to a crawl sequence of the controlling end, thereby returning to Step (2) until the required data crawl is completed” where re-pushing the task is equivalent to updating the task until completing] 
Zhang teaches a task-crawling system and method for a distributed crawler system. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hinton in view of Wolthuis to incorporate the teaching of Zhang by comparing task’s timestamp and re-evaluate a state change.  The motivation to combine Hinton in view of Wolthuis with Zhang has the advantage where a controlling end is used to assign a number to the task, to define a timeout period for the task, to generate a task-distributing event, and to store timestamp data of distribution of the task [Zhang, para. 0018].
Regarding claim 2, Hinton in view of Wolthuis and Zhang teaches all of the limitations of claim 1 (as above). Further, Hinton teaches wherein the information comprises one or more of skills required of the qualified human resources; availability of the qualified human resources to handle the work item; and subject matter expertise of the qualified human resources [Hinton, column 3 lines 31-36, Hinton teaches “Further embodiments of the present invention relate to methods in, for instance, a healthcare computing environment, for displaying at least one item of work in a workflow context associated with a particular resource or list of available resources” displaying resources associated with a work item is equivalent to collecting information about a work item. Further, Hinton teaches in column 5 lines 58-62 “As used herein the term "resource" refers to any individual (e.g., a clinician), group of individuals (for instance, a practice group), or machine (e.g., a monitoring device or computer system) capable of performing an action” emphasis added, where a resource capable of performing an action is equivalent to a resource with specific skills]. 
Regarding claim 7, Hinton in view of Wolthuis and Zhang teaches all of the limitations of claim 1 (as above). Further, Hinton teaches wherein the state change actions comprise at least one of: view list of a plurality of work items; view list of a plurality of human resources; view a
single work item; and, actions performed by a human resource [Hinton, column 6 lines 1-5, Hinton teaches “By way of example only, the user interface may be used in a healthcare computing environment for displaying an item of work in a workflow context associated with a particular clinician's assigned daily actions” display of a work item associated with action by a human resource].  
Regarding claim 8, Hinton in view of Wolthuis and Zhang teaches all of the limitations of claim 7 (as above). Further, Hinton teaches wherein the view list of a plurality of work items is periodically refreshed [Hinton, Abstract, Hinton teaches “the user interface includes a first workflow context display area configured to display a current workflow state of the item of work and at least one of a past workflow state and a potential future workflow state of the item of 
Regarding claim 9, Hinton in view of Wolthuis and Zhang teaches all of the limitations of claim 7 (as above). Further, Hinton teaches wherein the view list comprises a view of a personal queue associated with a human resource [Hinton, column 13 lines 39-45, Hinton teaches “It also provides a resource with the identity of additional resources that have been assigned to various workflow states related to the particular item of work, the resources that completed those work items, the resources that are currently assigned to other work items related to the particular process instance, and the resources that are responsible for potential future actions” emphasis added, where the resources that are currently assigned to other work items is equivalent to a resource queue].  
Regarding claim 10, Hinton in view of Wolthuis and Zhang teaches all of the limitations of claim 7 (as above). Further, Hinton teaches wherein the single work item view comprises viewing a representation of the work item that the human resource receives [Hinton, column 13 lines 36-39, Hinton teaches “provide a resource the ability to graphically review the workflow path that a particular item of work has taken, its current workflow state, and its potential future workflow states” a representation of the work item that the human resource receives].
Regarding claim 16, Hinton teaches A system for non-linear routing for handling of work items, wherein a plurality of human resources are capable of concurrently processing the work items in a system across a network in an enterprise setting, the system comprising: a processor, comprising an intelligent process automation module to which a work item for scheduling with the plurality of human resources is submitted by a first party through a user interface; and, a memory in communication with the processor, the memory storing instructions that, when executed by the processor, causes the processor to: [Hinton, claim 4, Hinton teaches “One or more non-transitory computer-storage media having computer-executable instructions embodied thereon that, when executed by a computing device having a processor and memory, cause the computing device to perform a method for displaying, in a healthcare computing environment, at least one clinical item of work in a workflow context associated with a particular resource” where “computer-executable instructions embodied thereon” is equivalent to “a processor, comprising an intelligent process automation module”. In addition, claim 1 teaches “generating, utilizing one or more computing devices, an escalated third resource-specific clinical item of work for a third resource requiring a third action by the third resource, in parallel with a fourth resource-specific clinical item of work for the first resource requiring a fourth action by the first resource” nonlinear or concurrent processing of a work item. Further, Hinton, claim 1, Hinton teaches “displaying, in a healthcare computing environment, at least one clinical item of work in a workflow context associated with a particular resource, the method comprising: receiving information requiring an action; generating a first resource-specific item of work for the first resource requiring a first action by the first resource” wherein submitting a work item. In addition, column 5 lines 33-38 teaches “In operation, a user may enter commands and information into the control server 22 or convey the commands and information to the control server 22 via one or more of the remote computers 28 through input devices, such as a keyboard, a pointing device (commonly referred to as a mouse), a trackball, or a touch pad” wherein entering the commands and information are equivalent to entering a work item and a touch pad is equivalent to a user interface. Further, column 4 lines 58-61 teaches “The computer collect information related to the work item [Hinton, claim 5 Hinton teaches “The non-transitory computer-storage media of claim 4, wherein the displayed standard workflow context includes an identity of the first and second resources and a status of the information requiring the action as it pertains to the plurality of healthcare resources” wherein displayed standard workflow context includes an identity of the first and second resources and a status of the information requiring the action is equivalent to collecting information about a work item] and determine the availability of qualified human resources from the plurality of human resources; [Hinton, column 7 lines 36-38, Hinton teaches “Thus, the workflow context may be determined by a number of factors including, by way of example only…and an availability of one or more resources who may be associated with the item of work in question”] wherein the information collected comprises time dimension attributes for the work item; [Hinton, claim 14, Hinton teaches “wherein when a resource-specific item of work requiring an action is generated and the action is not completed within the allowed predetermined amount of time, escalating the workflow until all the plurality of resources all levels of escalation have been notified” wherein information collected about a work item comprise a time dimension]
Hinton does not teach, however, Wolthuis teaches enter the work item into the system if it has been determined that there is availability of qualified human resources based on the time
dimension attributes for handling the work item, otherwise returning the work item to the first party for collection of additional information related to the work item; [Wolthuis, para. 0052, Wolthuis teaches “In some cases, a worker may be unable to complete or fully fulfill the work item. The worker endpoint could be configured to enable a work item to be returned or re-entered in the system to be redistributed. In one variation, the work item could be programmatically added as a new work item preferably with attributes to indicate how to better distribute the work to a more qualified worker” wherein entering a work item and returning a work item based on attributes for handling the work item to be redistributed]
Hinton teaches displaying an item of work in a workflow context associated with a particular resource or list of available resources and Wolthuis teaches Systems and methods for a work distribution service. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hinton to incorporate the teaching of Wolthuis by processing or returning work item based on resource availability.  The motivation to combine Hinton with Wolthuis has the advantage where the the work item may be re-entered (e.g., with the same work item), wherein the method automatically weights the prioritization of distributing the work item to a qualified worker [Wolthuis, para. 0052]
Further, Hinton teaches notify the plurality of human resources that a work item has been entered into the system; [Hinton, claim 1, Hinton teaches “Upon receipt of the test result, a plurality of work items are likely to be generated and/or created notifying one or more resources that action is needed and the appropriate course of action in view of the received result is to be determined” wherein notifying human resources a work item is entered] Concurrently perform state change actions to the work item at the same time with the request simultaneously updated with the state change actions and a timestamp; [Hinton, claim 1, Hinton teaches “generating, utilizing one or more computing devices, an escalated third resource-specific clinical item of work for a third resource requiring a third action by the third resource, in parallel with a fourth resource-specific clinical item of work for the first resource requiring a fourth action by the first resource; displaying in parallel the escalated third resource-specific clinical item of work in the workflow context of the determined standard workflow including an escalated third current workflow state of the escalated third resource-specific clinical item of work and at least one of an escalated third past workflow state and an escalated third potential future workflow state of the escalated third resource-specific clinical item of work” concurrent human resources actions on a work item wherein the “displaying in parallel the escalated third resource-specific clinical item of work in the workflow context of the determined standard workflow including an escalated third current workflow state” is equivalent updated state change] 
Hinton in view of Wolthuis does not teach, however, Zhang teaches compare, by the intelligent process automation module, a last modified record timestamp for each of the plurality of human resources on the work item to a last known modified timestamp of a server for the state change action, wherein, if the values do not match, alert the human resource and force a re-evaluation of the requested state change; [Zhang, para. 0013, Zhang teaches “when the crawling end fails to complete data crawl, and the task monitoring module has not received the information about completion of the task, using a task-monitoring thread to perform traversal on the data of the task, to compare the timestamp data of the distribution of the task and a present timestamp of the system, and to re-push the task that has not provided feedback to a crawl sequence of the controlling end, thereby returning to Step (2) until the required data crawl and update the work item with the action until the work item has been handled [Zhang, para. 0013, Zhang teaches “re-push the task that has not provided feedback to a crawl sequence of the controlling end, thereby returning to Step (2) until the required data crawl is completed” where re-pushing the task is equivalent to updating the task until completing] 
Zhang teaches a task-crawling system and method for a distributed crawler system. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hinton in view of Wolthuis to incorporate the teaching of Zhang by comparing task’s timestamp and re-evaluate a state change.  The motivation to combine Hinton in view of Wolthuis with Zhang has the advantage where a controlling end is used to assign a number to the task, to define a timeout period for the task, to generate a task-distributing event, and to store timestamp data of distribution of the task [Zhang, para. 0018]. 
Regarding claim 17, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is a method claim while claim 17 is directed to a system which is anticipated by Hinton’ claim 4.
Regarding claims 20-23, claims 20-23 recite substantially similar limitations as claim 7-10, respectively; therefore, claims 20-23 are rejected with the same rationale, reasoning, and motivation provided above for claims 7-10, respectively. Claims 7-10 are method claims while claims 20-23 are directed to a system which is anticipated by Hinton’ claim 4.

Claims 3-6 and 18-19 are rejected under 35 U.S.C. 103 as being un-patentable over Hinton in view of Wolthuis, in further view of Zhang, and in further view of Schwartz.
Regarding claim 3, Hinton in view of Wolthuis and Zhang teaches all of the limitations of claim 1 (as above). Hinton in view of Wolthuis and Zhang does not specifically teach, however, Schwartz teaches wherein the availability of qualified human resources is compared against a threshold [Schwartz, column 15 lines 25-32, Schwartz teaches “Similarly, customizations could also be made through the staffing levels which would be compared to the availability thresholds” comparing staff availability to a threshold] 
Schwartz teaches a task-crawling system and method for a distributed crawler system. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hinton in view of Wolthuis and Zhang to incorporate the teaching of Schwartz by comparing resources availability to a threshold.  The motivation to combine Hinton in view of Wolthuis and Zhang with Schwartz has the advantage of using different supply and demand projections depending on a staff member's skills (e.g., different supply and demand projections for agents who would provide support to Spanish speaking callers than for agents who would provide support to English speaking callers) and the time those skills would be needed [Schwartz, column 15 lines 25-32]
Hinton in view of Zhang and Schwartz does not specifically teach, however, Wolthuis teaches and if there is no availability, the work item is returned to the first party for selection of a new attribute [Wolthuis, para. 0052, Wolthuis teaches “In some cases, a worker may be unable to complete or fully fulfill the work item. The worker endpoint could be configured to enable a work item to be returned or re-entered in the system to be redistributed. In one variation, the work item could be programmatically added as a new work item preferably with attributes to 
Wolthuis teaches systems and methods for a work distribution service. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hinton in view of Zhang and Schwartz to incorporate the teaching of Wolthuis by returning work item if resources are not availability.  The motivation to combine Hinton in view of Zhang and Schwartz with Wolthuis has the advantage where the method automatically weights the prioritization of distributing the work item to a qualified worker [Wolthuis, para. 0052]
Regarding claim 4, Hinton in view of Wolthuis and Zhang teaches all of the limitations of claim 1 (as above). Hinton in view of Wolthuis and Zhang does not specifically teach, however, Schwartz teaches wherein the availability of qualified human resources is compared against a threshold and if it does not meet a threshold, a notification is generated to one or more of the: first party and the plurality of human resources [Schwartz, column 7 lines 32-39, Schwartz teaches “a sufficient number of other call center workers with similar skills could add the Thursday 10:00 am slot to their schedules to push the difference between the scheduled demand for that slot and the number of workers scheduled for that slot below the threshold separating high availability slots from limited availability slots. In such a case, a message could be pushed to the device the user was using to view the interface” notification based on comparing resource availability to threshold] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hinton in view of Wolthuis and Zhang to incorporate the teaching of Schwartz by comparing resources availability to a threshold and 
Regarding claim 5, Hinton in view of Wolthuis and Zhang teaches all of the limitations of claim 1 (as above). Hinton in view of Wolthuis and Zhang does not specifically teach, however, Schwartz teaches wherein the plurality of human resources are associated with at least one of: a group having a specific skillset; a specific queue; a specific workgroup; a specific business unit; and, a logical grouping of human resources  [Schwartz, column 7 lines 31-38, Schwartz teaches “However, it is possible that, after the interface is presented to the worker, a sufficient number of other call center workers with similar skills could add the Thursday 10:00 am slot to their schedules to push the difference between the scheduled demand for that slot and the number of workers scheduled for that slot below the threshold separating high availability slots from limited availability slots” emphasis added, where workers with similar skills is equivalent to a group of workers] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hinton in view of Wolthuis and Zhang to incorporate the teaching of Schwartz by considering a group of resources with specific skills.  The motivation to combine Hinton in view of Wolthuis and Zhang with Schwartz has the advantage of using different supply and demand projections depending on a staff member's skills
(e.g., different supply and demand projections for agents who would provide support to 
Regarding claim 6, Hinton in view of Wolthuis and Zhang teaches all of the limitations of claim 1 (as above). Hinton in view of Wolthuis and Zhang does not specifically teach, however, Schwartz teaches wherein the availability of the plurality of human resources is pulled from the personal information manager systems of the human resources [Schwartz, column 3 lines 16-19, Schwartz teaches “Staff Database which contains staff specific information such as staff availability preferences, performance data and call out history (i.e., the acceptance rate of offers previously provided)” emphasis added] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hinton in view of Wolthuis and Zhang to incorporate the teaching of Schwartz by using staff database.  The motivation to combine Hinton in view of Wolthuis and Zhang with Schwartz has the advantage of using different supply and demand projections depending on a staff member's skills (e.g., different supply and demand projections for agents who would provide support to Spanish speaking callers than for agents who would provide support to English speaking callers) and the time those skills would be needed [Schwartz, column 15 lines 25-32]
Regarding claims 18-19, claims 18-19 recite substantially similar limitations as claim 5-6, respectively; therefore, claims 18-19 are rejected with the same rationale, reasoning, and motivation provided above for claims 5-6, respectively. Claims 5-6 are method claims while claims 18-19 are directed to a system which is anticipated by Hinton’ claim 4.

Claims 11-15 and 24 are rejected under 35 U.S.C. 103 as being un-patentable over Hinton in view of Wolthuis, in further view of Zhang, and in further view of Park (US 20080126133 A1)
Regarding claim 11, Hinton in view of Wolthuis and Zhang teaches all of the limitations of claim 7 (as above). Hinton in view of Wolthuis and Zhang does not specifically teach, however, Park teaches wherein the actions performed by a human resource comprise at least one of: edit work item; reschedule work item; cancel; accept work item; and, decline [Park, para. 0079, Park teaches “The workflow actions 520b include add new workflow item, edit workflow item, delete workflow item, decline appointment request, accept appointment request, and/or submit patient workflow”] 
Park teaches a healthcare professional (e.g., doctor, nurse, receptionist, medical billing administrator) can access a patient's workflow to add, delete, change, and/or approve of items associated with the workflow. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hinton in view of Wolthuis and Zhang to incorporate the teaching of Park by editing a work item.  The motivation to combine Hinton in view of Wolthuis and Zhang with Park has the advantage where another healthcare professional can access the patient's workflow to add, delete, change, and/or approve the items associated with the workflow (e.g., accept referral of patient, confirm appointment, communicate patient information, submit blood test results). The two healthcare professionals can communicate patient information (e.g., schedules, appointment information, insurance information, tests, test results, allergies, contact information) between each other [Park, Abstract]
Regarding claim 12, Hinton in view of Wolthuis, Zhang, and Park teaches all of the limitations of claim 11 (as above). Hinton in view of Wolthuis and Zhang does not specifically wherein the acceptance of a work item comprises assignment of the work item [Park, Abstract, Park teaches “Another healthcare professional can access the patient's workflow to add, delete, change, and/or approve the items associated with the workflow (e.g., accept referral of patient, confirm appointment, communicate patient information, submit blood test results).” Where another healthcare professional accepts referral of patient is equivalent assignment of a work item] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hinton in view of Wolthuis and Zhang to incorporate the teaching of Park by accepting a work item.  The motivation to combine Hinton in view of Wolthuis and Zhang with Park has the advantage where another healthcare professional can access the patient's workflow to add, delete, change, and/or approve the items associated with the workflow (e.g., accept referral of patient, confirm appointment, communicate patient information, submit blood test results). The two healthcare professionals can communicate patient information (e.g., schedules, appointment information, insurance information, tests, test results, allergies, contact information) between each other [Park, Abstract]
Regarding claim 13, Hinton in view of Wolthuis, Zhang, and Park teaches all of the limitations of claim 12 (as above). Hinton in view of Wolthuis and Zhang does not specifically teach, however, Park teaches wherein the acceptance of a work item changes the state of the work item to accepted [Park, para. 0120, Park teaches “The blood lab can choose to accept or deny the workflow item request and if the request is accepted, the blood lab performs the necessary tests” Where if the request is accepted, the blood lab performs the necessary tests is equivalent to changing the status to accepted. Also see figure 5D for the accept option that can be selected] 

Regarding claim 14, Hinton in view of Wolthuis, Zhang, and Park teaches all of the limitations of claim 12 (as above). Hinton in view of Wolthuis and Zhang does not specifically teach, however, Park teaches wherein the acceptance of a work item triggers an action item by the system [Park, para. 0120, Park teaches “The blood lab can choose to accept or deny the workflow item request and if the request is accepted, the blood lab performs the necessary tests” Where the acceptance triggers performing the necessary tests] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hinton in view of Wolthuis and Zhang to incorporate the teaching of Park where the acceptance triggers an action.  The motivation to combine Hinton in view of Wolthuis and Zhang with Park has the advantage where another healthcare professional can access the patient's workflow to add, delete, change, and/or approve the items associated with the workflow (e.g., accept referral of patient, confirm appointment, communicate patient information, submit blood test results). The two healthcare professionals can communicate patient information (e.g., schedules, appointment information, insurance 
Regarding claim 15, Hinton in view of Wolthuis, Zhang, and Park teaches all of the limitations of claim 14 (as above). Hinton in view of Wolthuis and Zhang does not specifically teach, however, Park teaches wherein the action item comprises one or more: notifying the first party; creating calendar events; notifying the accepting human resource; and, updating data associated with the work item in the system [Park, para. 0120, Park teaches “Once the lab work done, the blood lab submits an outbound workflow task to the hospital, providing the results of the tests” emphasis added, updating data associated with the work item in the system] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hinton in view of Wolthuis and Zhang to incorporate the teaching of Park by updating data associated with the work item in the system.  The motivation to combine Hinton in view of Wolthuis and Zhang with Park has the advantage where another healthcare professional can access the patient's workflow to add, delete, change, and/or approve the items associated with the workflow (e.g., accept referral of patient, confirm appointment, communicate patient information, submit blood test results). The two healthcare professionals can communicate patient information (e.g., schedules, appointment information, insurance information, tests, test results, allergies, contact information) between each other [Park, Abstract].
Regarding claim 24, the claim recites analogous limitations to claim 11 above, and is therefore rejected on the same premise. Claim 11 is a method claim while claim 24 is directed to a system which is anticipated by Hinton’ claim 4.
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure because it discloses timestamp and perform a comparison with those threshold values to determine if an event should be generated to notify an administrator, Corley et al. (US 20040088406 A1).
Applicant's amendments and arguments dated 05/07/2021 necessitated the reformulation of the 35 USC § 101 rejection presented in this Office action and the rejection of the pending claims under 35 USC § 103.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you 

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623